ON REMAND FROM ALABAMA SUPREME COURT
TYSON, Judge.
This cause is hereby reversed and remanded to the Circuit Court of Escambia County, Alabama, with instructions to hold a hearing on the issue of the alleged inef*178fective assistance of counsel at original trial in accordance with the opinion of the Alabama Supreme Court in Ex parte Jenkins, 586 So.2d 176 (Ala.1991).
Due return shall be filed in this court within 60 days from date of this opinion by the circuit court showing its written findings of facts and conclusions of law on the issues raised. Such return shall include the testimony taken at the hearing together with the trial court’s order and judgment entered thereon.
REVERSED AND REMANDED FOR HEARING.
All the Judges concur.